Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device being configured to generate a constant vapor flow at a constant pressure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the device being configured to generate a constant vapor flow at a constant pressure was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification was reviewed and no disclosure for the device being configured to generate a constant vapor flow at a constant pressure was found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not definite what is meant by “the device is configured to generate a constant vapor flow at a constant pressure”.  As noted above, such a configuration was not disclosed and it is not definite what structure/configuration corresponds to the device being configured to generate a constant vapor flow at a constant pressure as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150108109 A1 to Menashes (“Menashes”) in view of Kollerup (“Kollerup”).
Menashes discloses:
Regarding claim 1, as best understood: 
an enclosure (e.g., heating block 210) (e.g., Fig. 2 and para 25);  
a heating surface (e.g., surfaces of tubes 202, 203, 230, 630) with a consistently downward slope arranged in the enclosure and defining a liquid flow path (e.g., Fig. 2 and para 25);  
a liquid inlet port (e.g., port seen at 237 of tube 230) connected to an upper portion of the heating surface so that the liquid introduced from the liquid inlet flows on the slope of the heating surface (e.g., Fig. 2 and para 25); and 
a vapor outlet port (e.g., outlet of tube 202 seen at arrow leaving tube 202 in Fig. 2) formed through a wall of the enclosure (e.g., Fig. 2 and para 25); 
wherein the heating surface comprises: 
a heat transfer pipe (e.g., the surfaces of tubes 202, 203, 230, 630 comprise tubes 202, 203, 230, 630) configured to allow the flowing of a heat transfer fluid heating the heating surface (e.g., Fig. 2 and 9 
a channel piece (e.g., channels of tubes 202, 203, 230 seen in Fig. 2 and within tube 630) comprising a U-shaped cross-section (e.g., the lower half of tube 630 has a U-shaped cross section) with a semi-circular portion arranged around the heat transfer pipe and an upper portion (e.g., upper portion of channels of tubes 202, 203, 230 in Fig. 2) forming an opening on the enclosure (e.g., Fig. 2 and 9 and para 25 and 39-42); 
Regarding claim 2, as best understood: the device for converting a liquid into vapor of claim 1, wherein a diameter of the semi-circular portion of the channel piece is substantially equal to the diameter of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
 Regarding claim 3, as best understood: the device for converting a liquid into vapor of claim 2, wherein the channel piece is bent around the heat transfer pipe (e.g., Fig. 9 and para 39-42, wherein the recitation of “bent” is interpreted as a product-by-process recitation);
Regarding claim 5, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heating surface has a slope in the range from 1 to 4% (e.g., Fig. 2 and para 25);
 Regarding claim 6, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece comprises at least one groove (e.g., interior of the lower half of tube 630 has a U-shaped cross section) extending on one side of the heat transfer pipe (e.g., Fig. 9 and para 39-42);
Regarding claim 7, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., Fig. 2 and 9 and para 25 and 39-42, wherein a material neutral for the liquid, as best understood, is inherent.  Furthermore, Official Notice is taken that stainless steel was known in the art and would have 
Regarding claim 9, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heat transfer pipe is configured to circulate a heat transfer fluid in a circulation direction inverse to the direction of a liquid in the channel piece (e.g., Fig. 2 and 9 and para 25 and 39-42);
Regarding claim 11, as best understood:  a water generator comprising: 
a liquid flow regulator (e.g., valve disclosed in para 25) capable of generating a constant liquid flow rate in the range from 0 to 10 kg/hr (e.g., Fig. 2 and para 25); 
the device for converting liquid into vapor of claim 1, the inlet port of the device coupled to the liquid flow regulator (e.g., Fig. 2 and 9 and para 25 and 39-42); and 
an energy source (e.g., power supply 486) capable of supplying a sufficient quantity of energy to the heating surface of the conversion device to heat the liquid (e.g., Fig. 4 and para 33); and
 Regarding claim 12, as best understood: the vapor generator of claim 11, further comprising a source (e.g., heating element 120) for heating the heat transfer pipe of the conversion device, arranged on an inlet port of heat transfer fluid of the heat transfer pipe (e.g., Fig. 1-2 and para 19-25);
Regarding claim 13, as best understood: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have been obvious to one of ordinary skill in the art in order to provide a readily available and standard material with known affects and properties for heating and interacting with liquid.); and
Regarding claim 14, as best understood: the material neutral for the liquid is stainless steel (e.g., As noted above, Official Notice is taken that stainless steel was known in the art and would have 
Menashes does not explicitly disclose the device is configured to generate a constant vapor flow at a constant pressure (as recited in claim 1).
However, Kollerup discloses:
Regarding claim 1, as best understood: the device is configured to generate a constant vapor flow at a constant pressure (e.g., col 6, ln 55-75 and col 7, ln 1-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes as suggested and taught by Kollerup in order to safely and reliably measure and control operation.



Claims 4, 7, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menashes in view of Kollerup and further in view of and US 20040182855 A1 to Centanni (“Centanni”).
Menashes in view of Kollerup discloses substantially all of the features of the claimed invention as set forth above.  Menashes also discloses:
Regarding claim 10, as best understood: the device for converting a liquid into vapor of claim 1, wherein the device comprises two portions: 
an upper portion (e.g., upper portion of tube 630) where the heat transfer pipe is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42); and 
a lower portion (e.g., lower portion of tube 630) where an electric heater (e.g., heating element 620) is arranged in the semi-circular portion of the channel piece (e.g., Fig. 9 and para 39-42). 
Menashes in view of Kollerup does not explicitly disclose the heating surface forms a spiral (as recited in claim 4).  However, Centanni discloses:
Regarding claim 4, as best understood: the device for converting a liquid into vapor of claim 1, wherein the heating surface forms a spiral (e.g., Fig. 6 and 8 and para 84-86);
 Regarding claim 7, as best understood: the device for converting a liquid into vapor of claim 1, wherein the channel piece and/or the heat transfer pipe are made of a material neutral for the liquid (e.g., para 52);
Regarding claim 8, as best understood: the device for converting a liquid into vapor of claim 1, wherein the enclosure comprises an insulating outer jacket (e.g., electrically insulative housing 42) and a temperature-controlled inner jacket (e.g., thermal insulation material 40) (e.g., Fig. 10 and para 80); 
Regarding claim 10, as best understood: an electric heating resistor (e.g., heater 131) (e.g., para 74);
Regarding claim 13, as best understood: the channel piece and/or the heat transfer pipe are made of stainless steel (e.g., para 52); and
Regarding claim 14, as best understood: the material neutral for the liquid is stainless steel (e.g., para 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Menashes in view of Kollerup as suggested and taught by Centanni in order to increase the heated surface area (Centanni: para 86).
Response to Amendment
The amendment of 08/17/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the prior AFCP 2.0 submission which was responded to previously. The remarks also generally assert that each of the amendments finds support in the application as filed such that there is no new matter; however, support for the amended configuration was not found as indicated above.
The remarks then address the prior art rejections. The remarks note the previous rejections and amended language of claim 1. The remarks then address the primary reference, Menashes.  The remarks first assert that Menashes does not disclose or suggest a heating surface with a downward slope, much less a consistently downward slope. However, Fig. 2 clearly shows the rounded portions at the ends of tubes 202 and 203 have downward slopes. It is noted that claim 1 has now been amended to recite “a consistently downward slope”. However, this recitation remains broad as the claim does not limit what is meant by “a consistently downward slope” such that any downward slope over a discrete portion corresponds to the claimed consistently downward slope, including those seen in Fig. 2. Moreover, the curves and downward slopes at the multiple bends of tubes 202 and 203 are consistent and include consistently downward slopes.
The remarks then assert that Menashes neither discloses nor suggests a heat transfer pipe configured to allow the flowing of a heat transfer fluid to heat the heating surface. The remarks note that, during the aforementioned interview, the Office took the position that a heat transfer fluid is "any fluid capable of transferring heat" and state that this was transcribed in real time. The remarks note that all fluids are capable of transferring heat then state that the Office is reading the recited phrase "heat transfer fluid" as "fluid" and explicitly failing to give any meaning to the words "heat transfer" in that phrase. However, the meaning of “heat transfer fluid” has been considered and was explained previously and this interpretation is consistent with the fact that all fluids are capable of transferring 
Finally, the remarks assert that Menashes neither discloses nor suggests wherein the device is configured to generate a constant vapor flow at a constant pressure. As indicated above, this configuration, as best understood, was not disclosed by Menashes and is addressed by Kollerup as set forth above.
The remarks then assert that the dependent claims are allowable based on the arguments regarding claim 1 and provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 11, 2021